﻿"The Unbelievers spend their wealth To hinder (men) from the path Of God, and so will they Continue to spend; but In the end they will have (Only) regrets and sighs; At length they will be overcome; And the Unbelievers will be Gathered together to Hell;" 
219.	I wish, Sir, to offer my congratulations on your election as the President of the thirty-ninth session of the General Assembly. I also wish you success in the administration of the Assembly's work, which contains many important and crucial issues. It also gives me pleasure to witness the admission of an Islamic country, Brunei Darussalam, to the United Nations.
220.	The thirty-eighth session of the Assembly was also faced with a variety of important problems, and although there was no lack of honest and sincere attempts to solve those problems, the obstruction and opposition of the imperial-minded Powers of the world prevented the desired achievements from being reached. In spite of this, there is no room for despair; we believe that sincere human action will certainly bear fruit in the long run. After all, our life, if devoid of continuous struggle for the establishment of justice throughout the earth and without tolerance of hardship and sacrifice to attain this sublime objective, would be completely meaningless. I stress the continuity of the struggle in order that those who usurp the rights of nations will not make the mistake of relaxing for a moment. Today, practically all the oppressed and tyrannized people of the world, and particularly their fighting vanguards who have risen to fight back, rarely think of immediate victory as their motivation for action, and this hopeful development is an indication of the rapid growth in the consciousness of the oppressed of all continents.
221.	It is hoped that we may in this Assembly turn ourselves into defenders of truth and justice and perform this noble duty patiently through ceaseless efforts. The path before us is quite clear, and we shall, in all cases and vis-a-vis all questions raised in this Assembly, follow the renowned Islamic dictum: "Always an enemy of the oppressor and always a friend to the oppressed."
222.	Allow me to begin our investigation of the international situation, as usual, with the great human tragedy of contemporary history. The question of Palestine has become an old wound in the body of humanity and particularly in the body of the Islamic Ummah, but in the course of the past year it has become more painful because of the behaviour of certain opportunistic and compromising elements.
223.	Verbal protests would be in order if we presumed that the nature and the actions of imperialism and Zionism were separate categories and the latter could be modified and corrected by criticism or well-intended counsel. But we all know for certain that their only logic is the logic of force and their performance is always guided by this satanic logic. Does the experience of the fruitless conduct of talks, negotiations and verbal attacks against Zionism in international forums for many, many long years, which were not matched by action, point to any other conclusion?
224.	Thus I would request that in our review of the question of Palestine at the present session of the Assembly we concentrate on the investigation of our own past record, and in this request I am especially addressing the delegations from the Islamic countries and others who, regardless of their political doctrines, have decided to defend truth and justice.
225.	Prolonged discussions, successive conferences and even the vociferous forms of objection and criticism offered for the apparent discharge of responsibility and the diversion of attention from the fundamental issue, namely, the necessity of a practical and decisive confrontation with zionism, are empty gestures from which zionism would benefit the most.
226.	The experience in Lebanon has already under-lined this lesson most clearly. While the Lebanese people heroically resisted the continuous, savage attacks of the Zionist regime, while Lebanese men, women and children spent their days and nights under the constant downpour of Zionist bombs and bullets, certain Islamic rulers, despite their immense financial, military and human resources, were busy delivering slogans and fiery speeches while in practice they abandoned neither their display of reverence for the aggressors nor their continuous offers of compromise.
227.	Had this process continued for a while longer, the Zionist aggressors would have subjugated the Lebanese land completely and permanently; but the aware and dedicated people of Lebanon heroically rose against the occupying forces and their supporters, forced a retreat on the aggressors and added a golden page of epic resistance to contemporary history. For the first time, part of the occupied lands was liberated by force. It will not be long before southern Lebanon will be free from the aggressors' presence.
228.	Instead of adding a few more resolutions to the record of the regime occupying Palestine, let us put an end to the presence of its representatives in this world Assembly, a presence which, in itself, should be considered an insult to each and every member of the delegations that value the concepts of freedom and justice.
229.	Regrettably, what has helped blot out the hideousness of an Israeli presence in this world Assembly is the policy adopted by the previous ruler in Egypt that climaxed in the signing of the treasonable Camp David accords and brought shame and humiliation to the Islamic nations. The sorry fact that certain third-world countries have recently decided to establish relations with the usurper regime in Palestine should be considered as the most direct consequence of this notorious action by the previous Egyptian administration. I am convinced, however, that the righteous and dedicated Muslim people of Egypt will, at a propitious moment, not only nullify this illegitimate recognition of the usurper regime occupying Palestine but will also undoubtedly declare all the consequences of this recognition void.
230.	An investigation of the tragic history of Palestine in the present century shows that the most effective factor in the consolidation of the usurper rule of Zionism in this holy land was the presence of certain dependent and submissive ruling figures in the region. The cause of defeats in the 1948, 1956 and 1967 wars did not lie in the Israeli strength; those defeats were due mainly to the treacherous acts committed by certain nominally Islamic Governments. The infamous Camp David accords must be cited as the most scandalous of those acts. The Egyptian regime played the role of a vanguard in that adventure, and several dependent regimes supported it from behind the scenes. These supporters are doing their best today to bring Egypt out of isolation. Do they need to be reminded that the Egyptian regime, as a result of its complicity in the Camp David conspiracy and because of its treason in humiliating the Egyptian people, was dishonourably removed as a disgrace from the landscape of the Organization of the Islamic Conference and the League of Arab States? What is happening to the Arab and Islamic world today? Why are they abandoning the cause of Palestine and going back on their commitments to the oppressed Palestinian people? I declare to the whole Islamic Ummah, from this international rostrum today, that in some Islamic countries the superpowers and their local stooges and protégés are foolishly playing with the destiny of the Islamic nations.
231.	Palestine is still occupied, and holy Al-Quds is not under our control. The illegal Israeli regime destroys and demolishes the houses of Muslims in Al- Khalil, Nablus and Ramallah with bulldozers sent as gifts from the United States, and is busy building kibbutzim in their places. Their Arab residents are exiled; the number of innocent refugees increases daily, and Zionist thugs continue to usurp their lands. Lebanon has been under Zionist occupation for more than two years. Today Palestine, the West Bank and the Gaza Strip are looking to Lebanon with hopeful anticipation. All this is happening around us, and we, irresolute as a mesmerized group, are waiting for the outcome of events that are out of our control. I declare here, loud and clear, that the regime in Egypt which hoists the Zionist flag in its capital is the shame of the Islamic world; I declare that the Government in Morocco which plays host to Zionists is a traitor to Islam; I declare that the mercenary regime in Jordan, which has recently re-established relations with the notorious Egyptian regime, is an enemy of Islam.
232.	As the revolutionary centre of the Islamic world and as a nation that has historically made the greatest contribution to the elevation of Islamic civilization and the advancement of Islamic causes, the Islamic Republic of Iran declares its extreme detestation of the abominable invitation by the Organization of the Islamic Conference to the Egyptian regime to re-join that organization without demanding that it first dissociate itself from the Camp David accords. It is especially regrettable that the Chairman of the Al-Quds Committee, selected by the Islamic Conference, is a person who persuaded and pushed the previous Egyptian ruler towards signing the ignoble Camp David accords and is at the present time the main instigator of many humiliating measures of compromise with Zionism.
233.	We must warn the Islamic Governments that if we do not move quickly, tomorrow will be too late. The Israeli cancer is spreading fast in the body of the Islamic world but our campaign against the Zionist regime does not go beyond talks, slogans and political compromises. The Palestinian people are prepared to start a vigorous, unwavering struggle against Israel and to revive the heroic resistance they showed against the Zionist enemy at Karama. Is it not shameful that thousands of Palestinian combatants in Lebanon, despite sufficient supplies of arms and ammunition, despite their strategic positions and despite their resolute determination, were ordered to stop fighting and to retreat in the face of the Zionist invaders? Is it not an unforgettable disgrace to give in to pressures exerted by the United States, by zionism and by reactionary regimes and to send Palestinian combatants into exile in far-off places in Asia and Africa and then jubilantly raise one's fingers in the sign of victory?
234.	What victory? We warn those elements that are busy making deals on Palestine, the holy land of our divine prophets, that the Islamic Ummah will not remain silent any longer and that the Palestinian people will not allow those elements to auction their destiny. The soil of this holy land is mixed with the blood of our ancestors and other Muslims of the world who fought long, bloody wars for their integrity in the history of Islam. We have deeply-felt ties with this holy land and we in our turn will not let political players manipulate the destiny of this sacrosanct centre of the Islamic world. Any Islamic Government that gives in to compromises with the Zionist regime will be responsible before the Islamic Ummah. A vote by any Islamic Government in favour of the Zionist non-entity's remaining in the United Nations will be totally unacceptable. I wish to remind third- world countries that the establishment of relations with the usurper regime in Palestine will only consolidate bases for United States imperialism in their countries and will not be of any benefit in the long run. And, finally, I should warn other nations that giving support to the perverted Israeli regime only strengthens the foundations of racism and destroys human values.
235.	As a representative from a third-world country, I must admit here that if imperial-minded Powers succeeded in expanding the range of their aggression in the course of the previous year the blame should to a large extent be put upon the disarray and disunity in the third world.
236.	Consider the statistics concerning the arms expenditures imposed on the third-world countries exposed to the ambitious policies of the imperial- minded Powers of the world. Impartial observers will be amazed at the plight of the peoples of these countries while spending on arms sky-rockets. Can those Governments with abundant petrodollars at their disposal feign ignorance of the monstrosities committed by the Zionist regime in southern Lebanon, the imperialist plundering of the African and Muslim countries of the world or the aggressive acts of the occupying forces in Afghanistan? May we inquire about the purpose of these immense arms expenditures, which according to one estimate have reached the annual figure of $100 billion?
237.	This enormous capital not only provides research opportunities, military and technological development and the potential for destruction and mass murder by the dominant Powers who act as the main supporters of Israel, but also helps enrich the aggressive machines for future purposes.
238.	What factor except the lack of unity and co-ordination among Islamic countries could have given the Soviet Union the opportunity to occupy Afghanistan?
239.	The Islamic Republic of Iran has repeatedly declared that the following four principal conditions justifiably requested by the people of Afghanistan can never be realized at negotiating tables without the participation of the true representatives of the people of Afghanistan: the complete and unconditional withdrawal of the foreign occupying troops; non-intervention of other forces in the internal affairs of Afghanistan; the return of Afghan refugees to their land; and future self-determination by the Afghan people. Events of the last year prove the validity of this view.
240.	Although the continued occupation of Afghanistan is taking its toll and thousands of Afghan Muslim people have already sacrificed their precious lives in defence of their independence, honour and dignity, their struggle has certainly helped them approach the final solution of their problem and continue their struggle with even more determination. If the United States aggressors had been kicked out of Viet Nam through negotiations and without a prolonged struggle, it would have been reasonable to assume that the Soviet occupying forces would evacuate Afghanistan because of peaceful persuasion.
241.	The adventure in Afghanistan is a result of a compromise between the super-Powers over the division of the world. While one invades Palestine and Lebanon the other attacks Afghanistan. When the Soviet Union invaded that Islamic country, the United States used it as an excuse for consolidating its bases in other countries of the region. It is catastrophic for the Islamic world that the Soviet Union does not withdraw its troops from Afghanistan, using the pretext of imaginary United States intervention in that country, and that the United States drives Islamic Governments into submission using the scarecrow of communist threat and domination.
242.	In the midst of all this, what are the Islamic Governments doing? Is it not a fact that Afghanistan, a country almost as ancient as the religion of Islam itself, is invaded by the world of atheism? Why are we then wasting time in exchanging platitudes, empty gestures and useless compromises? Unfortunately, at the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi in March 1983, we also witnessed a painful compromising attitude towards the vexing question of Afghanistan. A third-world country has been under occupation for some five years, its civilian areas are being bombed and destroyed, hundreds of thousands of its people are being massacred and some 25 per cent of its population has been made homeless and sent into exile. It is unbelievable that the Movement of Non-Aligned Countries should ignore its fate and bypass the question. This type of treatment of the Afghanistan tragedy amounts to nothing short of sacrificing a whole nation at the altar of world imperialism.
243.	It is now the fifth anniversary of the Iraqi invasion of the Islamic Republic of Iran and Iraq's continued aggression against our people. Considering our experience in previous years, I wonder how useful it would be to describe the dimensions of this monstrosity in this international Assembly. For the last 12 months, we have constantly reported all cases of Iraqi violations and aggressions to the United Nations, and we have previously documented our fundamental objections for the Security Council. We have already given the necessary warning concerning the dimensions of the violations of international conventions and regulations, particularly the use of chemical weapons by the aggressor Iraqi regime.
244.	The reports of the United Nations mission to Iran concerning the destruction of civilian and residential areas as well as the reports submitted to the United Nations by the International Red Cross about the situation and treatment of Iranian prisoners of war in Iraq, both civilian and military, have left no reasonable doubts about the true nature of the Iraqi regime. Under such circumstances, it was hoped that such a world institution would, in view of its raison d'etre, mobilize all its potential to stop the continuation of the unprecedented Iraqi violations. But reality took a path contrary to our hopes and expectations.
245.	The Security Council persisted, as usual, in being most partial and unprincipled and thereby provided the Iraqi regime with heartening encouragement for its inhuman actions. If there is any reservation in accepting our statement, I would request of you kindly to reconsider Security Council resolution 552 (1984), and particularly the operative paragraphs, to find out how this so-called Security Council, which is duty-bound to work for the establishment of peace and security in all parts of the world without discrimination and regardless of the interest of the super-Powers in the different regions, has shamelessly undermined the security of the Persian Gulf.
246.	The Foreign Ministry of the Islamic Republic of Iran, in a communique published immediately after the appearance of this resolution, announced that it was nothing but a green light to the Iraqi regime to continue creating tension and trouble in the region. The Iraqi attack on a Turkish oil tanker following the announcement of this resolution confirmed the truth of our view. The Security Council should be questioned as to how it intends to discharge its responsibility regarding the continuation of Iraqi attacks on international shipping in the Persian Gulf. As we all know, two months before this resolution was approved, Iraqi aircraft had already attacked ships in international waters belonging to some of the countries which had sponsored the resolution in the Security Council. Could those who approved Security Council resolution 552 (1984) tell us why they did not condemn the Iraqi attacks at the time? 
247.	Is attacking ships belonging to non-belligerent countries not a violation of international law? Did the instigation of trouble in the Persian Gulf that was considered as threatening international peace and security as well as the stability of the world economy in the fifth preambular paragraph of resolution 552 (1984) not commit the Security Council to take immediate action for the cessation of those aggressive acts? Did the Security Council not have the obligation to declare its position most clearly regarding those dangerous attacks? Regrettably the negligence on the part of the Security Council in fulfilling its obligations is not confined to the few cases already mentioned. Months before the victims of the Iraqi chemical war were to be sent to European countries for treatment, the Islamic Republic of Iran, on the basis of irrefutable evidence, internationally raised the question of the imminent use of chemical weapons by the criminal Iraqi regime. A case in hand was the published reports about certain loud-mouthed chicken-hearted Iraqi generals who talked of our valiant Islamic soldiers as "pests" and proudly advertised the use of "insecticides" against Iranian soldiers.
248.	Unfortunately, once again, the negligence and lack of appropriate reaction on the part of international bodies, and particularly the meaningful silence of the Security Council, encouraged the Iraqi regime to employ chemical weapons on a large scale without any fear of the consequences of its action. The reaction of the Security Council after several months and under the pressure of world public opinion should become the subject of a serious study. Instead of deciding on a resolution which would contain effective measures to prohibit the reuse of chemical weapons, the Security Council was satisfied to issue a statement which did not have the slightest effect in inducing the Iraqi regime to discontinue its chemical massacres.
249.	A study of the performance of the Security Council with regard to resolution 552 (1984), dealing with security in the Persian Gulf, as well as the very first resolution of the Council concerning the war imposed on Iran, which confined itself to a request to both parties to forgo the use of force, without any reference to Iraq's explicit aggression against Iran and its occupation of large parts of our territory and without requesting the aggressor to withdraw its troops to international borders, and a comparison with Council resolutions 514 (1982) and 522 (1982)—adopted after a two- year-long silence, only when Iranian forces had defeated the aggressive enemy and liberated substantial parts of our Islamic homeland—which requested the withdrawal of troops from occupied territories, warrants a new definition of the Security Council.
250.	The Security Council is a body that acts on the basis of the joint interest of the super-Powers only following certain events which aim at securing the demands of the super-Powers but eventually threaten international peace and security and, under circumstances when the pressure of world public opinion doesn’t allow its continued silence, its actions take the form of resolutions which have very little effect on the restoration of international peace and security. This is a true description of the Security Council and it is terribly depressing because it is clear evidence of the bitter fact that, in spite of all international efforts since the end of the First World War for the establishment of institutions to protect and guarantee the rights and security of nations, the international community is still absolutely defenceless in the face of inhuman violations and aggressions.
251. Allow me to provide you with a small list of the aggressive acts of the Iraqi regime in the course of the last four years in order to shed more light on what I have just stated. The Iraqi regime has threatened international peace and security and flagrantly and openly violated the purposes of the Charter of the United Nations and international law in numerous cases, including the following: first, violation of the Charter of the United Nations by resorting to force to settle disputes and invading the Islamic Republic of Iran with the intention of occupying it and overthrowing its regime, and failure to seek arbitration as stipulated in the 1975 Algiers Treaty signed by Iran and Iraq and the unilateral abrogation of this Treaty followed by all-out aggression against the Islamic Republic of Iran; secondly, violation of humanitarian principles by destruction of civilian and residential areas in the Islamic Republic of Iran, as stated in the report of the Secretary-General dated 20 June 1983; thirdly, repeated violation of the four Geneva Conventions of 12 August 1949, as stated in that report, and the statements by the International Red Cross regarding the treatment of Iranian prisoners of war by the Iraqi regime and missile attacks against residential areas; fourthly, violation of all international regulations and conventions regarding the environment and endangering marine life in the Persian Gulf; fifthly, violation of the Protocol for the Prohibition of the Use in War of Asphyxiating, Poisonous or Other Gases, and of Bacteriological Methods of Warfare, signed at Geneva on 17 June 1925," as detailed in the report of the specialists appointed by the Secretary-General, dated 26 March 1984; sixthly, violation of international laws concerning commercial shipping by attacking commercial vessels in the Persian Gulf for the purpose of causing tension throughout the Persian Gulf region with the consequence of endangering peace and security and the stability of the world economy in view of the vital role of the Persian Gulf region in this respect.
252.	The aforementioned cases, which testify to the continuous Iraqi aggression, prove that the United Nations, particularly the Security Council, for reasons obvious to all, has failed to take the necessary steps to prohibit these aggressive acts. This impotence is mainly due to the lack of adherence by the permanent members of the Security Council to their own resolution because of the unfair right of veto. In paragraph 5 of resolution 514 (1982) of 12 July 1982, paragraph 6 of resolution 522 (1982) of 4 October 1982 and paragraph 6 of resolution 540 (1983) of 31 October 1983, the Security Council requests all Members of the United Nations to refrain from any action which would result in the continuation of war and escalation of tension. Have the permanent members of the Council practised what they preached? Representatives in the Assembly are fully aware that certain permanent members of the Council, having supplied the Iraqi regime with the most sophisticated weapons, have clearly helped prolong the war and increase tension in the region and have flagrantly violated resolutions they themselves approved.
253.	The cases of violation and acts of aggression by the Iraqi regime also help us raise another question concerning the Middle East countries in general and the countries of the Persian Gulf region m particular. How could those countries, being familiar with the aggressive record of the Iraqi regime, have the slightest trust in a regime which is fully supported, like its expansionist Zionist counterpart, by the imperial-minded Powers in the political, economic, military and propaganda fields? The Iraqi regime, like the racist Zionist regime, is always ready to go to extremes to achieve its inhuman objectives. Does not the fact that the Iraqi regime has not yet replied to the request by the Secretary-General concerning the prohibition of chemical weapons, despite the sensitivity that the international community has shown so far, indicate undeniably that that regime does not respect international laws in the least and has no respect for its own commitments?
254.	The Islamic Republic of Iran need not reiterate its bitter experiences. Those that insist on the declaration of a cease-fire cannot possibly deny the fact that the establishment of a lasting peace without the eradication of aggression has no meaning and is simply an empty gesture. The people in our region, as a result of constant experience of the Iraqi regime, have reached the conclusion that aggressiveness, expansionism and adventurism are not the sort of qualities to be removed by advice; they are, rather, the intrinsic characteristics of the Baathist Iraqi regime.
255.	No doubt representatives are already informed about the latest Iraqi adventure in continuing its aggressive policy against the Islamic Republic of Iran. I am of course referring to the Iraqi regime's open participation in recent hijackings of Iranian civil aircraft. The Iraqi Government has not only violated the existing conventions and regulations governing civil aviation by complicity in these cases of hijacking, but has also provided the hijackers- known terrorists working for foreign Governments— with all sorts of facilities, granting them political asylum and the opportunity to give press conferences. These incidents prove once again that the Iraqi regime has absolutely no respect for international laws or humanitarian considerations. The Iraqi regime has rejected all requests by relevant international organizations to return the hijacked aircraft or to put the culprits on trial in accordance with international conventions. It recently announced that that aircraft would be used inside Iraq.
256.	Such adventures, including the criminal action of the Iraqi regime in shooting down the aeroplane carrying the former Foreign Minister of Algeria, the late Mr. Benyahia, are but a few examples of crimes committed by the regime ruling Iraq.
257.	As far as the Iraqi regime is concerned, the Islamic Republic of Iran has exhausted all appeals to reason and logic. On the one hand, favourable response to the Secretary-General's requests to respect all international laws and regulations, and, on the other, the behaviour of the Iraqi regime these international norms have proved beyond a shadow of doubt the identity of the warmonger.
258.	It is rather amusing that all mediators and supporters of the Iraqi regime, when discussing the war with us in private or in public, request us to pardon the Iraqi regime for having started this bloody war against us, but that the Foreign Minister of Iraq Stated the other day in this Assembly that it was Iran that had started the war. In my view, he seems to have confused this international gathering with the Baath Party conferences at Baghdad, at which exchange of nonsense is the usual procedure.
259.	We believe that, from among international laws and provisions, those that are the result of long years of suffering by humanity and the product of the joint endeavours of all nations must be respected and safeguarded in all circumstances. The violation of those laws and principles is an insult to the whole of human society. Every one of us has the duty and responsibility to do his best to prevent the violation of those principles and laws through joint efforts. Actions speak louder than words. The Islamic Republic of Iran has proved in action that it stands ready to safeguard those principles, and it once again declares that it is prepared to co-operate with every institution or authority which does not aim at supporting colonial interests of aggressive intent.
260.	On the question of disarmament, there are many noteworthy points that may be raised with special regard to developments and international agreements in the course of the previous year. However, in our opinion the point that should attract our attention most is the bitter experience we have gained in this respect, which could have serious effects on the process of negotiations and developments concerning the question of disarmament. The use of chemical weapons by the Iraqi regime on an unprecedented scale has shown us that, if compulsory international laws on disarmament are not coupled with the appropriate international means to prevent the violation of these commitments, the mere signing of such agreements would be absolutely useless. Moreover, the continuing violation of those commitments would discourage international interest in such efforts. If the authors of the 1925 Geneva Protocol on the prohibition of the use of chemical weapons could possibly know that some 60 years later the result of their efforts would be ridiculed so openly and shamelessly by an unscrupulous, unrestrained regime such as that of present-day Iraq, they would hardly think their Protocol worth the paper it was written on.
261.	Among the achievements of the Conference on Disarmament, meeting at Geneva last year, the relative progress in the preparation of a convention on the prohibition of the development, production and stockpiling of all chemical weapons and on their destruction raised some hopes. However, the subsequent use of these weapons by Iraq was most discouraging. When those who use such weapons are not immediately punished but rather, as a result of the negligence of responsible international authorities, are determined to continue with their evil action, what guarantees are there to assure the world community that shortly after the signing of the new convention the producers of chemical weapons will not continue their production?
262.	A vivid case of such lack of compliance was clearly shown when, as noted above, the United Nations mission to Iran submitted a report on the use of chemical weapons by Iraq, followed by the condemnation of those horrible crimes by many countries. Nevertheless, the Iraqi regime used those weapons again, with unprecedented shamelessness. All relevant reports have already been submitted to the United Nations. 

263.	The use of chemical weapons in some countries, more extensively in Iran than in other places, underlines the urgent need for the international community to commence effective, collective action to prevent the continuation of these crimes. In his speech of 5 July 1984 at the Conference on Disarmament, the Foreign Minister of Switzerland proposed that in order to consolidate the 1925 Geneva Protocol it would be absolutely necessary for all countries of the world to condemn the use of chemical weapons unilaterally and later, in an appropriate international forum, to reaffirm their commitment in a collective manner. I believe that the present time and place are most appropriate for this.
264.	With due respect to those who left us the honourable heritage of the Geneva Protocol some 60 years ago, I hope that my proposal will meet with a welcome from delegations. I request the Secretary- General, who has shown appreciable sensitivity and made competent efforts in this respect, personally to undertake the execution of this proposal.
265.	As the Assembly knows, a considerable number of reports have already been published about plants manufacturing chemical weapons in Iraq. While expressing my deep concern and regret about this, I request the Secretary-General, on the basis of his international responsibility and certainly on humanitarian grounds, to send a mission of experts from volunteer countries to inspect those plants and to submit their findings to the General Assembly.
266.	I have had to deal with the exceptionally important question of chemical weapons in relative detail. As a result, other important subjects concerning the disarmament question, such as the proliferation of nuclear weapons and the extension of the arms race into outer space by the super-Powers, which seriously threaten the fate of humanity, have been left out.
267.	However, despite the shortage of time, the question of the economic consequences of the astronomical arms expenditure cannot be disregarded. The division of the world into East and West, the formation of power blocs and military alignments and, finally, the current insane arms race, which, in addition to the creation of the potential for massive destruction and genocide, requires immense human and natural resources, as well as enormous capital allocations which could be utilized in a rational, humane manner for the economic and social welfare of deprived nations and their development, have led to grave economic imbalances. There is no doubt that only a portion of the annual military budgets of the super-Powers, resulting from militaristic trends on a world scale, would meet many of the basic needs of the deprived peoples and prevent hunger and starvation suffered by millions.
268.	Last year's economic crisis was of great concern to all of us. Regrettably, not only has it not been reduced in the course of this year but it has intensified and become further institutionalized. The re- emergence of the "debt crisis" much earlier than anticipated might be considered an outstanding manifestation of a global economic crisis. However, it should be noted that the real meaning of the "debt crisis" should be sought in the unbearable suffering and deprivation imposed on the peoples of the debtor countries by paralysing socio-economic difficulties and not in the tremors felt by United States banks and the international financial system.
269.	The continuing Current economic crisis is rooted in the existing unjust world system and the historical control of a minority over the economic levers and natural resources and, consequently, over a toiling and deprived majority. Furthermore, the deliberate destruction of resources and economic order, which threatens the livelihood of future generations, lies in the hands of the imperialistically minded powers of the world. The very nature of the crisis makes it clear that, contrary to the claims of the oppressors, short-sighted solutions and the application of palliatives cannot solve the existing problems. What better example is there in this respect than the emergence of the reverse "capital transfer" phenomenon from the debtor countries to the rich ones?
270.	The present unjust world order operates in such a way that the economic prosperity of oppressor countries cannot be achieved except through intense exploitation of the developing countries and the further institutionalization of their underdevelopment. There is no doubt that comprehensive global negotiations could be considered as the first step towards the alleviation of the international economic crisis, but we believe any success in this field depends on the complete eradication of the oppressive domination of the super-Powers over the third-world countries. We further believe that limited and partial solutions and so-called crisis management, avoiding multilateralism for the sake of bilateral financial arrangements, do nothing but intensify and further institutionalize the current crisis.
271.	The super-Powers also constantly create tension and engage in aggressive acts which help to intensify the economic crisis. We are certain that the security of international waterways is of paramount importance for the preservation and continuity of international economic activities. Unfortunately, we have witnessed the creation of tension on a very large scale in vitally important international waterways m the course of the last year. The tension began with the mining and blockading of the Nicaraguan waterways; it intensified with the movement of fleets in the Indian Ocean and the shooting at commercial vessels and oil tankers in the Persian Gulf. The United States, having been defeated in Lebanon on several occasions, was searching for new excuses to strengthen its military influence in the region and the excuse it found was a publicity ploy regarding alleged mine laying in the Suez Canal and the Red Sea. The United States pretended that it was too dangerous to navigate in this region, while its obvious objective was to gain new footholds for the execution of its aggressive schemes and the extraction of fresh concessions from the countries of the region.
272.	We reaffirm the responsibility of the regional States for the protection and security of navigation in the Red Sea but give warning that this plot was hatched primarily to dominate that waterway and to internationalize the responsibility for its security. Undoubtedly, this alleged act of mining the Red Sea cannot be separated from other lawless actions off the shores of Nicaragua and in the Persian Gulf.
273.	For the imperial-minded Powers of the world, it is quite permissible and justifiable to commit any act or hatch any plot that may help satisfy their boundless ambitions, regardless of whether such actions endanger the economic security of others or deprive them of their natural rights. The only thing that matters to those Powers is the continuity of their dominance in different parts of the world. Hence, the United States has had the audacity to violate the basic principles of the Convention on International Civil Aviation, signed at Chicago on 7 December 1944,' and other conventions concerning navigational rights by its proclamation of 22 January 1984, in which it claimed new zones for international aviation and shipping and special zones in the Persian Gulf for its fleets. Further, by raising the so- called question of mobile sovereignty, the United States has flagrantly violated the obvious natural rights of the States entitled to special privileges and priority in their own coastal waters. It is important to note that the United States commits these violations in such partially closed waterways as the Persian Gulf and inside the exclusive economic zone of adjacent countries.
274. With regard to other parts of our troubled world, I deem it necessary to call the following to the attention of this Assembly. First, having turned Diego Garcia into an imperial military base, the United States has become a serious threat to the peace and stability of the Indian Ocean region. We strongly oppose all and every kind of intervention by arrogant Powers in our area and declare the region of the Indian Ocean to be a zone of peace. Next, while extending our full support to the oppressed people of Namibia, we demand the immediate withdrawal from Angola of the occupying forces of the racist regime of South Africa.
276.	The Islamic Republic of Iran whole-heartedly supports the struggle of the Muslim people of Western Sahara for independence, in line with the provisions of the relevant resolutions of the OAU and the United Nations.
277.	United States intervention in Latin America and in Caribbean countries is in violation of all International norms. We fully support the struggle of the peoples of Nicaragua and El Salvador and consider the Contadora declaration's to be an appropriate framework for solving the problems of that region.
278.	In our view, the division of countries is an imperialist trick, one often played for the purpose of cultural, economic, political and military domination. The Korean peninsula is a victim of such divisive policies. We strongly oppose the division of Korea and demand the withdrawal of those foreign forces which under the pretext of peace-keeping have placed their evil barrier in the way of the unification of the people of that country.
279.	It is regrettable that the United Nations has been practically unable to solve any of the aforementioned problems. It seems that the United Nations, too, is a victim of the arrogance of the imperial- minded Powers
